         Case 2:20-cv-03944-MAK Document 25 Filed 03/11/21 Page 1 of 1


                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 RAKYM DURHAM                                            CIVIL ACTION

                             v.                          NO. 20-3944

 CITY OF PHILADELPHIA, et al.


                                                      ORDER

        AND NOW, this 11 th day of March 2021, upon reviewing Defendants' Motion to stay

(ECF Doc. No. 24) redacting material from an exhibit (ECF Doc. No. 24-1) based on "relevancy"

without citing particularized good cause, and to better understand the scope of the criminal matter

as it may affect our January 28, 2021 Order (ECF Doc. No. 21), it is ORDERED:

        1.          Defendants shall comply with our Policies by emailing the unredacted exhibit at

ECF          Doc.      No.        24-1      (except    for    date      of        birth)      to     Chambers

(chambers of judge kearney@paed.uscourts.gov) by 2:00 P.M. on March 11, 2021;

        2.          Defendants' counsel are granted leave to either withdraw their redactions in the

exhibit (except for date of birth) or file a memorandum not exceeding five pages on or before Noon

EST on March 12, 2021 showing particularized good cause for redacting this material under

Pansy v. Borough of Stroudsburg, 23 F.3d 772 (3d Cir. 1994) and In re Avandia Mktg., Sales

Practices & Prod Liab. Litig., 924 F.3d 662, 671-73 (3d Cir. 2019); and,

        3.          We will hold a telephone conference on Defendants' Motion (ECF Doc. No. 24) on

March 12, 2021 at 2:00 P.M. with all counsel and, if possible, Plaintiffs criminal defense counsel.

Defendants' counsel shall arrange a conference line and, no later than 10:00 A.M. on March 12,

2021,    circulate       the      call-in   number     and   passcode        to    all     counsel   and   to

chambers of judge kearney@paed.uscourts.gov.
